Citation Nr: 0201976	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  02-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis 
of the forehead, fingertips of the hands, and chest as well 
as nummular eczema of the hands and feet, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968 and from August 1970 to January 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and June 2001 decisions of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which expanded the 
veteran's service connected skin disability to include 
seborrheic dermatitis of both hands as well as nummular 
eczema of the hands and feet but thereafter denied a rating 
in excess of 10 percent for the now service connected 
seborrheic dermatitis of the forehead, fingertips of both 
hands, and chest as well as nummular eczema of the hands and 
feet.


REMAND

Initially, the Board notes that controlling regulations 
provide that a "Supplemental Statement of the Case . . . will 
be furnished to the appellant . . . when additional pertinent 
evidence is received after a Statement of the Case . . . has 
been issued."  38 C.F.R. § 19.31 (2001).  Here, on January 3, 
2000, the veteran filed, along with his VA Form 9, duplicate 
copies of VA examination reports as well as new private 
treatment records from the VA physician who conducted the VA 
examinations in June 1996, January 1997, May 2000, and August 
2000.  These private treatment records were not previously on 
file.  Accordingly, because these additional medical records 
contain pertinent evidence to the veteran's appeal, a remand 
is also required for the issuance of a supplemental statement 
of the case.  38 C.F.R. § 19.9 (2001). 

(Parenthetically, the Board notes that the criteria for 
issuing a supplemental statement of the case (SSOC) changed 
effective February 22, 2002.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.31).  
However, under amended § 19.31, a remand for the issuance of 
an SSOC would still be required because the additional 
pertinent evidence was received by the RO on January 3, 2002, 
before the appeal was certified and sent to the Board on 
January  16, 2002.  Amended § 19.31 only does away with the 
requirement that the RO issue an SSOC upon receipt of 
additional pertinent evidence when the evidence was received 
after the appeal is certified and sent to the Board.  Id; 
Also see Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304 (see 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (effective February 22, 2002) 
(to be codified at 38 C.F.R. § 20.1304) only does away with 
the requirement that a claim be remanded for the issuance of 
an SSOC upon receipt of additional pertinent evidence by the 
Board when that evidence was filled directly with the Board.) 

Additionally, the Board finds that a remand is required to 
obtain a comprehensive skin examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.326 (2001) (VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment).  

On VA skin examination in June 1996 the examiner recommended 
an increase in the disability rating from 10 percent to 20 
percent "because of solar keratoses on [the veteran's] face."  
However, that VA examiner stated, on VA examination in 
January 1997, that he had made a mistake in June 1996 as to 
this recommendation, noting that the 10 percent rating was 
for service-connected seborrheic dermatitis and not for 
nonservice-connected solar keratoses.  On neither occasion 
did the examiner address nummular eczema.  Thereafter, at the 
May and August 2000 VA examinations (by the same VA examiner 
as in 1996 and 1997), the examiner was not provided a copy of 
the veteran's claim's file.  Moreover, at the VA examinations 
in 2000 the examiner noted itchiness and scaling but, 
otherwise, the findings provided are insufficient to allow 
the Board to rate the severity of the veteran's service 
connected skin disability under the applicable rating 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  

The reports of the examinations in 2000 do not state whether 
the veteran's adverse symptomology included, or did not 
include, exudation, constant exudation, constant itching, 
extensive lesions, ulcerations, extensive exfoliation or 
crusting, and/or systemic or nervous manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Likewise, no 
opinion was provided as to whether the skin disorder caused 
marked disfigurement or was exceptionally repugnant.  Id.  

Moreover, the above information cannot be ascertained from 
any other documents of record.  Private treatment records 
from William D. McLean, M.D., show the veteran's complaints 
and/or treatment for seborrheic dermatitis and eczema and 
that the veteran was given a number of medications.  However, 
these treatment records do not provide enough details as to 
the severity of the veteran's service connected skin disorder 
to allow the Board to rate it under the relevant rating 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001). 

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Governing regulations also provide that when, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2001).  Moreover, the Court in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), stated that "when it is not possible to separate the 
effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Therefore, 
in order to obtain clarifying medical opinion evidence on the 
current severity of the service connected skin disorders, a 
remand is required.

In addition, the Board notes that the record reflects that 
the veteran has multiple areas of his body covered by his 
service connected skin disability, i.e., his forehead, hands, 
chest, and feet.  In Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) it was held that while evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided, it was possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Therefore, because 
it is possible for the veteran to receive separate ratings 
for each body area affected by service connected skin 
disability without violation the rule against pyramiding, on 
remand, considerations identified in Esteban v. Brown, 
6 Vet. App. 259 (1994), should be addressed.

Next, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duties to assist 
and notify, and superseded the decision of Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of the VCAA enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the VCAA but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the VCAA.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

With the above in mind, the Board notes that the veteran 
reported that he obtained treatment for his skin disabilities 
at the Beckley VA medical center (VAMC) by a Dr. William D. 
McLean, as well as others.  The veteran also reported that 
Dr. McLean maintained a private practice and that he saw him 
as a private patient on a number of occasions.  Moreover, 
while the record shows that the RO requested copies of the 
veteran's treatment records from the Beckley VAMC on a number 
of occasions, the Beckley VAMC notified the RO that they had 
no treatment records of the veteran.  In addition, while the 
veteran obtained and filed with the RO copies of at least 
some of Dr. McLean's private treatment records, these records 
do not include copies of the photographs referred to in a 
June 1996 treatment record.  The record also does not include 
a separate request for Dr. McLean's private records from the 
RO.  Therefore, on remand, the Board finds that an additional 
requests for any records of the veteran held by the Beckley 
VAMC, as well as a request for copies of all of Dr. McLean's 
treatment records, must be undertaken.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The Board emphasizes that the fact that the Board has 
identified specific actions to be accomplished on remand does 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claim's 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All treatment records, not yet 
associated with the record, held by 
the Beckley VA medical center (VAMC) 
as well as any separate records 
maintained by Dr. William D. McLean 
(including copies of all 
photographs) in addition to any 
other pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession or 
which he can obtain, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo examination. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claim's file, and the veteran 
should be so notified.  

3.  As part of the development undertaken 
to comply with the new law, the RO should 
schedule the veteran for a dermatological 
examination to determine the extent and 
severity of his service-connected skin 
disorder(s) with a view to providing a 
full description of all symptoms 
associated with the service-connected skin 
disorder(s) and distinguishing them from 
symptoms and impairment from any and all 
nonservice-connected skin disorders.  A 
copy of the appointment notice(s) sent to 
the veteran should be associated with the 
file.  All necessary testing should be 
conducted.  Photographs of the affected 
areas should be taken.  

The examiner must review the entire claims 
folder before examining the veteran and 
state that he had done so.  Thereafter, 
the examiner must report all adverse 
symptomology attributable to service 
connected dermatitis of the forehead, 
fingertips of both hands, and chest as 
well as nummular eczema of the hands and 
feet, as opposed to non-service connected 
keloid formation.  If it is not possible 
to distinguish between the adverse 
manifestations of service connected skin 
disorders and non-service connected skin 
disorders, the examiner must state so.  In 
addition, the examiner must provide 
opinions as to the following.

a.  The examiner should provide an 
opinion as to the exact location and 
size of the areas effected.  

b.  As to each separate area 
identified, the examiner should 
state whether the veteran's adverse 
symptomology includes, or did not 
include, (i) eczema with 
exfoliation, (ii) exudation, 
constant exudation, (iii) itching, 
(iv) constant itching, (v) extensive 
lesions, (vi) ulcerations, (vii) 
extensive exfoliation or crusting, 
and/or (viii) systemic or nervous 
manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  

c.  The examiner must provide an 
opinion as to whether the skin 
disorder caused marked disfigurement 
or was exceptionally repugnant.  Id.  

d.  If any of the specifically 
enumerated adverse symptomology is 
not present, the examiner must say 
so.  

e.  All opinions provided must be 
reconciled with all other opinions 
record included the opinions 
provided at the May and August 2000 
VA examinations.

4.  To help avoid future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the provisions 
of Esteban, supra.  If the benefit sought 
remains denied, an SSOC must be issued.  
If the veteran should fail to report for 
the examination without good cause, the 
SSOC should specifically refer to the 
provisions of 38 C.F.R. §§ 3.158, 3.655 
(2001).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


